Citation Nr: 1025157	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection a low back disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the September 2006 Statement of the Case 
included the issues of entitlement to service connection for 
schizophrenia and pancreatitis.  However, in his November 2006 
substantive appeal, the Veteran indicated that he only wished to 
appeal the denials of entitlement to service connection for 
migraine headaches and a low back disability.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly 
indicates an intent that adjudication of certain specific claims 
not proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his or 
her representative").  Therefore, these other issues are not 
before the Board.

Similarly, the Veteran was provided with a Statement of the Case 
in April 2008 on the issues of entitlement to service connection 
for degenerative joint disease of the first metatarsal phalangeal 
of the right foot and entitlement to an increased rating for a 
left shoulder disability.  However, a timely substantive appeal 
was not received with regard to these issues.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2009) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after issuance 
of a statement of the case).  Moreover, the Veteran has not 
argued and nothing in the record shows that VA caused the 
claimant to believe that he had perfected an appeal as to these 
issues and therefore the facts of this claim can be distinguished 
from those in Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Therefore, these issues are not in appellate status and will not 
be addressed in this decision.  

The Veteran submitted additional evidence in conjunction with his 
personal hearing before the undersigned Veterans Law Judge at the 
RO in April 2010 with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2009).  Nevertheless, for the reasons 
expressed below, the Board has determined that a remand is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his personal hearing before the undersigned in April 2010, the 
Veteran and his representative noted that although some of the 
claimant's Social Security Administration (SSA) disability 
records had been associated with the claims file, those records 
were not complete.  They also testified that the records were 
directly relevant to the Veteran's claims.  And, in fact, the 
initial determination report prepared by the SSA that is found in 
the claims files denotes that the Veteran is disabled due to 
headaches and a low back disability.  The record was left open to 
allow them the opportunity to request the records on their own 
and submit them directly to the Board; however, the time period 
has lapsed and no records were received.  Nonetheless, the Board 
finds that VA's duty to assist extends to obtaining SSA records 
where they are clearly relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Accordingly, the Board finds that a remand for VA to obtain these 
outstanding records is required before a final decision may be 
rendered on the merits of the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

In this regard, the Board notes that the Veteran testified that 
he receives ongoing treatment for both his migraine headaches and 
low back disability from the VA Medical Centers in Birmingham and 
Oxford.  Therefore, while the appeal is in remand status, his 
contemporaneous treatment records from these facilities that have 
not as yet been associated with the claims files should be 
obtained by VA.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Lastly, a review of the record on appeal reveals that the Veteran 
is raising the argument that his migraine headaches and low back 
disability are causally related to, or aggravated by, his 
service-connected left shoulder disability.  It does not appear 
that the RO considered this theory of entitlement.  Therefore, 
while the appeal is in remand status, the RO should both 
readjudicate the claims considering this theory of entitlement 
and provided the claimant with Veterans Claims Assistance Act of 
2000 (VCAA) notice as well as a supplemental statement of the 
case that provides him with notice of the laws and regulations 
governing secondary service connection including notice of the 
2006 change in the regulation.  See 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.310, 19.31 (2009); and Allen v. Brown, 7 Vet. App. 
439 (1995).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC shall obtain and associate 
with the claims files all of the Veteran 
records on file with the SSA in 
connection with its granting him 
disability benefits including all the 
medical treatment records.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All actions to obtain 
the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, a memorandum of unavailability 
must be associated with the claims files 
and the Veteran should be provided with a 
copy of that memorandum.

2.	The RO/AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for migraine headaches and a low 
back disability since 1980.  After 
securing any necessary release, the 
RO/AMC should obtain and associate them 
with the file these records including all 
of his contemporaneous treatment records 
from the VA Medical Centers in Birmingham 
and Oxford that have not as yet been 
associated with the claims files.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.  As to any private treatment 
records, the Veteran should be notified 
in writing if the records are 
unavailable.  As to the VA treatment 
records, because these are Federal 
records, if they cannot be located or no 
such records exist, a memorandum of 
unavailability must be associated with 
the claims files and the Veteran should 
be provided with a copy of that 
memorandum.

3.	After undertaking the above development, 
the RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the United States Court of Appeals 
for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006) as well as in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2009).  In this regard, the VCAA notice 
must include notice of 38 C.F.R. § 3.310 
(2006); 38 C.F.R. § 3.310 (2009); and 
Allen, supra. 

4.	Thereafter, the RO/AMC should 
readjudicate the claims in light of all 
the evidence of record - including 
addressing the secondary service 
connection claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 3.310; 38 C.F.R. § 3.310; and 
Allen, supra.  A reasonable period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

